COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00039-CV


Brooke A. Weeks and Candi Weeks             §    From the 271st District Court


v.                                          §    of Wise County (CV10-10-814)


Bank of America, N.A. f/k/a BAC             §    January 30, 2014
Home Loans Servicing, L.P. f/k/a
Countrywide Home Loans Servicing,
LP                                          §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Brooke A. Weeks and Candi Weeks

shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By    /s/ Terrie Livingston______________
                                            Chief Justice Terrie Livingston